EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 pertaining to the Rofin Sinar Technologies Inc. 2007 Incentive Stock Plan, of our report datedNovember 28, 2008 (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the adoption of Financial Accounting Standards Board Interpretation No. 48, Accounting forUncertainty in Income Taxes), to the consolidated financial statements and financial statement schedule of Rofin-Sinar Technologies, Inc. and management’s report on the effectiveness of internal control over financial reporting, appearing in this Annual Report on Form 10-K of Rofin-Sinar Technologies Inc. for the year ended September 30, 2008. /s/ Deloitte & Touche LLP Detroit,
